Citation Nr: 0808801	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  02-02 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral defective hearing.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to June 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In June 2006, the Board remanded the case for 
further development.


FINDING OF FACT

The veteran has Level I hearing loss in the right ear and 
Level I hearing loss in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral defective 
hearing are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between 
the veteran's service and the disability, degree of 
disability, and effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For 
an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  Such notice 
must be provided 
to a claimant before the initial unfavorable decision on a 
claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Dingess, supra; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, 487 F.3d 881.

In this case, in an April 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for an increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  In a July 2007 letter, the RO reiterated the 
above and advised the veteran of the type of evidence needed 
to establish a disability rating, including evidence 
addressing the impact of his condition on employment and the 
severity and duration of his symptoms.  The letter also 
advised the veteran of the evidence needed to establish an 
effective date.  The veteran was provided with the hearing 
loss charts and regulations in the November 2001 statement of 
the case.  The claim was last readjudicated in October 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  In addition, the veteran 
stated that he only receives treatment at VA facilities, and 
VA medical records have been associated with the claims file.  

The veteran was scheduled for a VA examination in March 2007.  
In January and March 2007 letters, the Appeals Management 
Center (AMC) informed him of the consequences of failing to 
report, i.e., that his claim may be denied.  Although he 
reported to the examination, he terminated the test shortly 
after it began due to knee pain.  In an April 2007 letter, 
the AMC asked the veteran to call if he wished to be 
rescheduled for another VA examination.  He did not reply.  
In this regard, the Board observes that VA's duty to assist 
is not a one-way street; the veteran also has an obligation 
to assist in the adjudication of his claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Board 
observes that VA has made reasonable efforts to afford the 
veteran a VA examination in conjunction with this appeal.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, the allocation 
of responsibilities between himself and VA in obtaining such 
evidence, and the rating criteria pertaining to his 
disability.  The veteran responded to the notice indicating 
that all treatment is rendered at VA medical facilities, and 
these records have been obtained.  There is no indication 
that there are additional relevant records to obtain and 
there is no additional notice that should be provided.  As 
such, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006); 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
veteran, especially given the nature of the condition and the 
specific examination requirements for hearing loss disability 
provided in the regulations.  See Sanders, 487 F.3d 881; see 
also Vasquez-Flores, No. 05-355 (U.S. Vet. App. January 
2005).  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Service connection for bilateral hearing loss was awarded in 
1976.  The veteran's bilateral defective hearing is currently 
rated as 0 percent disabling.

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. § 4.85 (2007).  The Board observes 
that, in evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2007).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Id.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, VA medical records and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted earlier, the veteran terminated the March 2007 VA 
examination.  The examination might have provided insight 
into the current severity of his defective hearing.  The 
veteran's failure to continue the examination or request to 
reschedule has made it impossible to obtain the evidence.  
See 38 U.S.C.A. §§ 5103A, 5107; Wood, 1 Vet. App. at 193.  
However, as he did report to an earlier VA examination, the 
Board will proceed with the claim based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2007).

A May 1999 VA audiological examination provided the following 
puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
15
25
LEFT
25
20
15
15
20

Speech recognition using the Maryland CNC Word List was 98 
percent in the right ear and 96 percent in the left ear.  The 
average puretone thresholds were 20 decibels for the right 
ear and 18 decibels for the left ear.  The examiner noted the 
veteran's hearing was within normal limits bilaterally.

Applying the criteria in 38 C.F.R. § 4.85 at Table VI to the 
above results yields a designation of Level I hearing 
impairment for the right ear, and Level I for the left ear.  
Applying those designations to Table VII produces a 
disability evaluation of 0 percent under Diagnostic Code 
6100.  An exceptional pattern of hearing impairment is not 
shown in either ear; thus, 38 C.F.R. § 4.86 is not 
applicable.  

A June 2005 VA audiology consult reflects that hearing was 
within normal limits in both ears and speech recognition 
using the Maryland CNC was excellent bilaterally.  

Given the above, the preponderance of the evidence is against 
a finding for a compensable rating for the veteran's 
bilateral defective hearing.  


ORDER

An increased (compensable) rating for bilateral defective 
hearing is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


